




EXHIBIT 10.2






AMENDED AND RESTATED SECURITY AGREEMENT
THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of August 19, 2013, is
entered into by and among VALUECLICK, INC., a Delaware corporation (the
“Borrower”), VALUECLICK BRANDS, INC., a California corporation (“ValueClick
Brands”), MEDIAPLEX, INC., a Delaware corporation (“Mediaplex”), COMMISSION
JUNCTION, INC., a Delaware corporation (“Commission Junction”), each of the
other entities which becomes a party hereto pursuant to Section 10.14 hereof
(each of the foregoing, including the Borrower, ValueClick Brands, Mediaplex and
Commission Junction, a “Grantor” and collectively, the “Grantors”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as the administrative agent on behalf of the
Lenders (as defined in the Credit Agreement referred to below) and as collateral
agent for any Affiliate of a Lender party to a Lender Rate Contract (as defined
in the Credit Agreement referred to below) or providing Lender Bank Products (as
defined in the Credit Agreement referred to below) (in such capacity, together
with any successors and assigns in such capacity, the “Administrative Agent”).
RECITALS
A.    The Borrower is the parent company of each of the Grantors (other than the
Borrower).
B.    The Borrower, certain of the Lenders and the Administrative Agent
previously entered into that certain Amended and Restated Credit Agreement dated
as of August 19, 2011 (as it existed immediately prior to the Second Restatement
Effective Date, the “Existing Credit Agreement”).
C.    Concurrently herewith, the Existing Credit Agreement is being amended and
restated in its entirety by that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and the Administrative Agent, pursuant to which the
Lenders have agreed to extend loans and other financial accommodations to the
Borrower upon the terms and subject to the conditions set forth therein. In
addition, certain of the Lenders (and their Affiliates) may, from time to time,
enter into Lender Rate Contracts with certain of the Grantors and provide Lender
Bank Products to certain of the Grantors.
D.    The Grantors previously entered into that certain Security Agreement dated
as of November 14, 2008 (as it existed immediately prior to the Second
Restatement Effective Date, the “Existing Security Agreement”) in favor of the
Administrative Agent.
E.    As of the Second Restatement Effective Date, the parties wish to amend and
restate the Existing Security Agreement in its entirety with this Security
Agreement. It is intended that this Security Agreement, when effective, shall
continue the security interests granted under the Existing Security Agreement.
F.    The Lenders' obligations to extend loans and other financial
accommodations to the Borrower under the Credit Agreement are subject, among
other conditions, to receipt by the Administrative Agent of this Security
Agreement duly executed by the Grantors.
G.    Each Grantor (other than the Borrower) is or shall become a party to that
certain Guaranty Agreement dated as of even date herewith in connection with the
Credit Agreement. Each Grantor (other than the Borrower) has obtained and will
continue to obtain working capital and loans needed for its operations from the
Borrower, and the Borrower will obtain funds to provide and lend to the Grantors
(other than the Borrower) from the Lenders under the Credit Agreement. In
addition, the Grantors (other than the Borrower) expect to realize direct and
indirect benefits as the result of the availability of the aforementioned credit
facilities to the Borrower and as the result of financial or business support
which will be provided to the Grantors (other than the Borrower) by the
Borrower.




--------------------------------------------------------------------------------






AGREEMENT
NOW, THEREFORE, effective on the Second Restatement Effective Date, in
consideration of the above recitals and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
of the Grantors hereby agrees with the Administrative Agent, for itself and for
the ratable benefit of the Administrative Agent, the Lenders, and any Affiliate
of a Lender party to a Lender Rate Contract or providing Lender Bank Products,
to amend and restate the Existing Security Agreement in its entirety as follows:
Section 1.Definitions and Interpretation. When used in this Security Agreement,
the following terms shall have the following respective meanings:


“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC (or any other then applicable provision of the UCC) and, in any event,
shall include, without limitation, all accounts receivable, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter received or acquired by
or belonging or owing to any Grantor (including, without limitation, under any
trade name, style or division thereof) whether arising out of goods sold or
services rendered by such Grantor or from any other transaction, whether or not
the same involves the sale of goods or services by such Grantor (including,
without limitation, any such obligation which may be characterized as an account
or contract right under the UCC) and all of any Grantor's rights in, to and
under all purchase orders or receipts now owned or hereafter acquired by it for
goods or services, and all of any Grantor's rights to any goods represented by
any of the foregoing (including, without limitation, unpaid seller's rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), and all monies due or to become due
to any Grantor under all purchase orders and contracts for the sale of goods or
the performance of services or both by any Grantor (whether or not yet earned by
performance on the part of such Grantor or in connection with any other
transaction), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.
“Account Debtor” means any “account debtor,” as such term is defined in
Section 9-102(a)(3) of the UCC (or any other then applicable provision of the
UCC).
“Chattel Paper” means any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC (or any other then applicable provision of the
UCC), including, without limitation, electronic chattel paper and tangible
chattel paper.
“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.
“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9-102(a)(13) of the UCC (or any other then applicable
provision of the UCC).
“Commodity Account” means any “commodity account,” as such term is defined in
Section 9102(a)(14) of the UCC (or any other then applicable provision of the
UCC).
“Commodity Contract” means any “commodity contract,” as such term is defined in
Section 9102(a)(15) of the UCC (or any other then applicable provision of the
UCC).
“Contracts” means all contracts, undertakings, franchise agreements, license
agreements or other agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which any Grantor may now or hereafter
have any right, title or interest, including, without limitation, with respect
to an Account, any agreement relating to the terms of payment or the terms of
performance thereof.
“Deposit Account” means any “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC (or any other then applicable provision of the
UCC), and should include, without limitation, any demand, time, savings passbook
or like account, now or hereafter maintained by or for the benefit of any
Grantor, or in which any Grantor now holds or hereafter acquires any interest,
with a bank, savings and loan association, credit union or like organization
(including the Administrative Agent) and all funds and amounts therein, whether
or not restricted or designated for a particular purpose (but excluding any
Investment Property or accounts evidenced by an Instrument).
“Documents” means any “documents,” as such term is defined in Section
9-102(a)(30) of the UCC (or any other then applicable provision of the UCC).




--------------------------------------------------------------------------------




“Electronic Chattel Paper” means any “electronic chattel paper” as such term is
defined in Section 9-102(a)(31) of the UCC (or any other then applicable
provision of the UCC).
“Equipment” means any “equipment,” as such term is defined in Section
9-102(a)(33) of the UCC (or any other then applicable provision of the UCC), now
or hereafter owned or acquired by any Grantor or in which any Grantor now holds
or hereafter acquires any interest and, in any event, shall include, without
limitation, all machinery, equipment, fixtures, furniture, furnishings, trade
fixtures, vehicles, trucks, mainframe, personal and other computers, terminals
and printers and related components and accessories, all copiers, telephonic,
video, electronic data-processing, data storage equipment and other equipment of
any nature whatsoever, and any and all additions, substitutions and replacements
of any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.
“General Intangible” means any “general intangible,” as such term is defined in
Section 9-102(a)(42) of the UCC (or any other then applicable provision of the
UCC) and, in any event, shall include, without limitation, all right, title and
interest which any Grantor may now or hereafter have in or under any Contract,
all customer lists, all proprietary or confidential information, inventions
(whether or not patented or patentable), interests in partnerships, joint
ventures and other business associations, permits, books and records, goodwill,
claims in or under insurance policies, including unearned premiums, Payment
Intangibles, Software, uncertificated securities, cash and other forms of money
or currency, rights to receive tax refunds and other payments and rights of
indemnification.
“Instruments” means any “instrument,” as such term is defined in Section
9-102(a)(47) of the UCC (or any other then applicable provision of the UCC),
including, without limitation, all notes and all other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
“Inventory” means any “inventory,” as such term is defined in Section
9-102(a)(48) of the UCC (or any other then applicable provision of the UCC),
wherever located, now or hereafter owned or acquired by any Grantor or in which
any Grantor now holds or hereafter acquires any interest, and, in any event,
shall include, without limitation, all inventory, goods and other personal
property which are held by or on behalf of any Grantor for sale or lease or are
furnished or are to be furnished under a contract of service or which constitute
raw materials, work in process or materials used or consumed or to be used or
consumed in any Grantor's business, or the processing, packaging, promotion,
delivery or shipping of the same, and all finished goods whether or not such
inventory is listed on any schedules, assignments or reports furnished to the
Administrative Agent from time to time and whether or not the same is in transit
or in the constructive, actual or exclusive occupancy or possession of any
Grantor or is held by any Grantor or by others for any Grantor's account,
including, without limitation, all goods covered by purchase orders and
contracts with suppliers and all goods billed and held by suppliers and all
inventory of any Grantor which may be located on the premises of any Grantor or
of any carriers, forwarding agents, truckers, warehousemen, vendors, selling
agents or other persons.
“Investment Property” means any “investment property,” as such term is defined
in Section 9-102(a)(49) of the UCC (or any other then applicable provision of
the UCC), and shall include, without limitation, all Securities Accounts,
Commodity Accounts and Commodity Contracts and all certificated securities
(including, without limitation, those listed on Schedule I), uncertificated
securities and security entitlements, as each such term is defined in the UCC.
“Letter-of-Credit Right” means “letter-of-credit right,” as such term is defined
in Section 9-102(a)(51) of the UCC (or any other then applicable provision of
the UCC).
“Payment Intangible” means “payment intangible,” as such term is defined in
Section 9-102(a)(61) of the UCC (or any other then applicable provision of the
UCC).
“Pledged Collateral” means, collectively, the notes and the Pledged Equity of
any Grantor, all certificates or other instruments representing any of the
foregoing, all security entitlements of any Grantor in respect of any of the
foregoing, all dividends, interest distributions, cash, warrants, rights,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.
“Pledged Equity” means the stock, partnership interests, limited liability
company interests, and all other Investment Property owned by any Grantor, in
each case listed on Schedule VI hereto (as amended or supplemented from time to
time).
“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC (or any other then applicable provision of the UCC), and, in any event,
shall include, without limitation, (a) any and all Accounts, Chattel Paper,
Instruments, cash or other forms of money or currency or other proceeds payable
to any Grantor from time to time in respect of the Collateral, (b) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to any
Grantor from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to




--------------------------------------------------------------------------------




time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), (d) all
certificates, dividends, cash, Instruments and other property received or
distributed in respect of or in exchange for any Investment Property, and
(e) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
“Secured Obligations” shall mean and include (a) in the case of the Borrower,
the Obligations and (b) in the case of each other Grantor, all liabilities and
obligations, howsoever arising, owed by such Grantor to the Administrative
Agent, any Lender or any Affiliate of a Lender party to a Lender Rate Contract
or providing Lender Bank Products of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, in each case, pursuant to the terms of the
Guaranty or any of the other Credit Documents to which such Grantor is a party,
including without limitation all interest (including interest that accrues after
the commencement of any bankruptcy or other insolvency proceeding by or against
such Grantor, whether or not allowed or allowable), fees, charges, expenses,
attorneys' fees and accountants' fees chargeable to and payable by the Grantor
hereunder and thereunder; provided that the “Secured Obligations” shall exclude
all Excluded Swap Obligations.
“Securities Account” means “securities account,” as such term is defined in
Section 8-501(a) of the UCC (or any other then applicable provision of the UCC).
“Security Agreement” means this Amended and Restated Security Agreement and all
exhibits and schedules hereto, as the same may from time to time be amended,
modified, supplemented or restated.
“Software” means “software,” as such term is defined in Section 9-102(a)(75) of
the UCC (or any other then applicable provision of the UCC).
“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9-102(a)(77) of the UCC (or any other then applicable provision of
the UCC).
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the Administrative Agent's security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection of priority and for purposes of
definitions related to such provisions.
Unless otherwise defined herein, all other capitalized terms used herein and
defined in the Credit Agreement shall have the respective meanings given to
those terms in the Credit Agreement, and all terms defined in the UCC shall have
the respective meanings given to those terms in the UCC. The rules of
interpretation set forth in Article I of the Credit Agreement shall, to the
extent not inconsistent with the terms of this Security Agreement, apply to this
Security Agreement and are hereby incorporated by reference.
Section 2.Grant of Security Interest. Each of the Grantors hereby confirms the
grant of security interest to the Administrative Agent under the Existing
Security Agreement and that such security interest shall continue in the
property described therein and herein. Additionally, each Grantor hereby
conveys, mortgages, pledges, grants, hypothecates and collaterally assigns and
transfers to the Administrative Agent for itself and for the benefit of the
Lenders and any Affiliate of a Lender party to a Lender Rate Contract or
providing Lender Bank Products, as security for the full, prompt, complete and
final payment when due (whether at stated maturity, by acceleration or
otherwise) and prompt performance and observance of all of the Secured
Obligations of such Grantor, and in order to induce the Administrative Agent and
the Lenders to enter into the Credit Agreement and the other Credit Documents
and to make loans and other financial accommodations available to and for the
benefit of the Borrower upon the terms and subject to the conditions thereof, a
security interest in and to all of such Grantor's right, title and interest in,
to and under each of the following, whether now owned or hereafter acquired by
such Grantor or in which such Grantor now holds or hereafter acquires any
interest (all of which being hereinafter collectively called the “Collateral”):


(a)All Accounts;


(b)All Chattel Paper;


(c)All Commercial Tort Claims;


(d)All Contracts;




--------------------------------------------------------------------------------






(e)All Deposit Accounts;


(f)All Documents;


(g)All Equipment;


(h)All General Intangibles;


(i)All Instruments;


(j)All Inventory;


(k)All Investment Property;


(l)All Pledged Collateral;


(m)All Letter-of-Credit Rights;


(n)All Supporting Obligations;


(o)All property of such Grantor held by the Administrative Agent or any Lender,
or any other party for whom the Administrative Agent or any Lender is acting as
agent hereunder, including, without limitation, all property of every
description now or hereafter in the possession or custody of or in transit to
the Administrative Agent, any Lender or such other party, for any purpose,
including, without limitation, safekeeping, collection or pledge, for the
account of such Grantor, or as to which such Grantor may have any right or
power;


(p)All other goods and personal property of such Grantor whether tangible or
intangible and whether now or hereafter owned or existing, leased, consigned by
or to, or acquired by, such Grantor and wherever located; and


(q)To the extent not otherwise included, all Proceeds of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of each of the foregoing;


provided, however, that the Collateral shall not include any Excluded Assets or
any Margin Stock.
The security interest granted herein continues without interruption of any
security interest previously granted by the Grantors pursuant to the Existing
Security Agreement.
Section 3.Rights of the Administrative Agent; Collection of Accounts.


(a)The Administrative Agent shall not have any obligation or liability under any
Contract by reason of or arising out of this Security Agreement or the granting
to the Administrative Agent of a security interest therein or the receipt by the
Administrative Agent of any payment relating to any Contract pursuant hereto,
nor shall the Administrative Agent be required or obligated in any manner to
perform or fulfill any of the obligations of any Grantor under or pursuant to
any Contract, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any Contract, or to present or file any claim, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.


(b)The Administrative Agent authorizes each Grantor to collect the respective
Accounts of such Grantor, provided, that the Administrative Agent may, upon the
occurrence and during the continuation of any Event of Default and upon written
notice to the Grantors, limit or terminate said authority at any time. If
required by the Administrative Agent at any time during the continuation of any
Event of Default, any Proceeds, when first collected by a Grantor, received in
payment of such Account or in payment for any of its Inventory or on account of
any of its Contracts shall be promptly deposited by such Grantor in precisely
the form received (with all necessary endorsements) in a special bank account
maintained by the Administrative Agent subject to withdrawal by the
Administrative Agent only, as hereinafter provided. Such Proceeds, when
deposited, shall continue to be collateral security for all of the Secured
Obligations and shall not constitute payment thereof until applied as
hereinafter provided. Upon the occurrence and during the continuation of any
Event of Default, the Administrative Agent may, in its sole discretion, apply
all or a part of the funds on deposit in said special account to the principal
of or interest on or both in




--------------------------------------------------------------------------------




respect of any of the Secured Obligations in accordance with the provisions of
Section 7(g) below, and any part of such funds which the Administrative Agent
elects not to so apply and deems not required to be held by the Administrative
Agent as collateral security for the Secured Obligations shall be paid over from
time to time by the Administrative Agent to the Grantors. If an Event of Default
has occurred and is continuing, at the request of the Administrative Agent, each
Grantor shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the sale and delivery of such Inventory
and each Grantor shall deliver all original and other documents evidencing and
relating to, the performance of labor or service which created such Accounts,
including, without limitation, all original orders, invoices and shipping
receipts.


(c)The Administrative Agent may at any time, upon the occurrence and during the
continuation of any Event of Default, upon written notice to the Grantors,
notify Account Debtors of any Grantor, parties to the Contracts of any Grantor,
obligors in respect of Instruments of any Grantor and obligors in respect of
Chattel Paper of any Grantor that the Accounts and the right, title and interest
of any Grantor in and under such Contracts, Instruments, and Chattel Paper have
been assigned to the Administrative Agent, and that payments shall be made
directly to the Administrative Agent. Upon the request of the Administrative
Agent upon the occurrence and during the continuation of any Event of Default,
each Grantor shall so notify such Account Debtors, parties to such Contracts,
obligors in respect of such Instruments and obligors in respect of such Chattel
Paper. Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent may communicate with such Account Debtors, parties to
such Contracts, obligors in respect of such Instruments and obligors in respect
of such Chattel Paper to verify with such parties, to the Administrative Agent's
satisfaction, the existence, amount and terms of any such Accounts, Contracts,
Instruments or Chattel Paper.


Section 4.Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent and the Lenders that:


(a)Such Grantor is the sole legal and equitable owner of each item of the
Collateral in which it purports to grant a security interest hereunder, having
good and merchantable title or rights thereto free and clear of any and all
Liens, except for the Permitted Liens.


(b)No effective security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by such Grantor in favor
of the Administrative Agent pursuant to this Security Agreement or the Existing
Security Agreement or such as relate to other Permitted Liens.


(c)The execution and delivery of this Security Agreement continues to create a
legal and valid security interest on and in all of the Collateral in which such
Grantor now has rights. Following the execution and delivery and the making of
filings and recordings to perfect such security interests in the Collateral, the
Administrative Agent will have a perfected first priority security interest in
all of the Collateral in which such Grantor now has rights that can be perfected
by the making of such filings and recordings, subject only to Permitted Liens.
This Security Agreement will create a legal and valid and fully perfected first
priority security interest in the Collateral in which such Grantor later
acquires rights that can be perfected by the making of the filings and
recordings described in clause (2) of this sentence, when (1) such Grantor
acquires those rights, and (2) all required filings and recordings have been
made, to the extent perfection is accomplished through such filings and
recordings, subject in any event to Permitted Liens.


(d)Each Grantor's exact legal name as of the date hereof is set forth on
Schedule V attached hereto. Each Grantor is organized, on the date hereof, under
the laws of jurisdiction of formation as set forth on Schedule V attached
hereto. Each Grantor's chief executive office, principal place of business, and
the place where each Grantor maintains records concerning the Collateral as of
the date hereof are set forth on Schedule V attached hereto. As of the date
hereof, the Collateral, other than Deposit Accounts, Investment Property held in
Securities Accounts, Equipment or Inventory in transit and other intangible
personal property, is located at the location(s) set forth on Schedule V
attached hereto.


(e)As of the date hereof, all Chattel Paper and Instruments in an amount in
excess of $1,000,000 individually or $5,000,000 in the aggregate of each Grantor
included in the Collateral are set forth on Part A of Schedule I, and all
Pledged Equity (other than Pledged Equity representing equity interests of
Immaterial Subsidiaries) of each Grantor included in the Collateral are set
forth on Part B of Schedule I. All Letter-of-Credit Rights and Commercial Torts
Claims asserted in court or other appropriate forum of each Grantor existing as
of the date hereof are set forth on Schedule II. Contemporaneously with delivery
of each Compliance Certificate required by Section 5.01(a)(iii) of the Credit
Agreement, each Grantor shall supplement Part A of Schedule I and Schedule II
with additional Chattel Paper, Instruments or Letter-of-Credit Rights, as
applicable, with a face value in excess of $1,000,000 individually or $5,000,000
in the aggregate, any additional Commercial Tort Claims asserted in court or
other appropriate forum, of such Grantor. Part B of Schedule I shall be deemed
updated by any notice delivered by any Grantor to the Administrative Agent
pursuant to Section 5.01(a)(vii) of the Credit Agreement.




--------------------------------------------------------------------------------




(f)As of the date hereof, the names and addresses of all financial institutions
at which each Grantor maintains its Deposit Accounts (other than De Minimis
Accounts) and the account numbers and account names of such Deposit Accounts are
listed on Schedule III. Contemporaneously with delivery of each Compliance
Certificate required by Section 5.01(a)(iii) of the Credit Agreement, each
Grantor shall supplement Schedule III to reflect the opening of any additional
Deposit Account or closing or changing the account number or account name on any
existing Deposit Account.


(g)As of the date hereof, the names and addresses of all institutions at which
each Grantor maintains its Securities Accounts and the account numbers and
account names of such Securities Accounts are listed on Schedule IV.
Contemporaneously with delivery of each Compliance Certificate required by
Section 5.01(a)(iii) of the Credit Agreement, each Grantor shall supplement
Schedule IV to reflect the opening of any additional Securities Account or
closing or changing the account number or account name on any existing
Securities Account.


(h)Such Grantor is the sole holder of record and the sole beneficial owner of
all Pledged Equity pledged to the Administrative Agent by such Grantor under
Section 2 of this Security Agreement, free and clear of any adverse claim, as
defined in Section 8102(a)(1) of the UCC (or any other then applicable provision
of the UCC), except for the lien created in favor of the Administrative Agent by
this Security Agreement and the other Credit Documents or as otherwise arise by
operation of law.


(i)No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or any other Person is required for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement, except in connection with a disposition of the
Investment Property as may be required by governmental rules affecting the
offering and sale of securities generally.


(j)As of the date required to be delivered hereunder, each Grantor has delivered
to Administrative Agent, together with all necessary stock powers, endorsements,
assignments and other necessary instruments of transfer, the originals of all
stock certificates, instruments, notes, other certificated securities and all
certificates, instruments and other writings evidencing the same, in each case
relating to Equity Securities and Instruments required to be pledged hereunder.


(k)All shares of the Pledged Equity set forth on Part B of Schedule I are duly
authorized and validly issued, fully paid, and (if applicable) non-assessable,
and constitute that percentage of the issued and outstanding shares of capital
stock of each issuer as set forth on Part B of Schedule I. As of the Second
Restatement Effective Date, set forth in Part B of Schedule I hereto is a true,
complete and accurate list of all shares of stock issued by each Grantor's
Subsidiaries (other than Immaterial Subsidiaries) owned by such Grantor.


Section 5.Covenants. Each Grantor covenants and agrees with the Administrative
Agent that from and after the date of this Security Agreement and until the
Secured Obligations have been paid in full (other than contingent indemnity
obligations for which no claim has been made that by their own terms survive
termination of the Credit Agreement):


5.01Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of the Administrative Agent, and at the sole
expense of the Grantors, each Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as the Administrative Agent may reasonably request to obtain the full
benefits of this Security Agreement and of the rights and powers herein granted,
including, without limitation, (a) using its commercially reasonable efforts to
secure all consents and approvals necessary or appropriate for the grant of a
security interest to the Administrative Agent in any material Contract held by
any Grantor or in which any Grantor has any rights not heretofore assigned, (b)
filing any financing statements, amendments or continuation statements under the
UCC with respect to the security interests granted hereby, (c) filing or
cooperating with the Administrative Agent in filing any forms or other documents
required to be filed with the United States Patent and Trademark Office, United
States Copyright Office, or if such Grantor is conducting business operations
outside of the United States, any filings in any foreign jurisdiction or under
any international treaty, required to secure or protect the Administrative
Agent's interest in the Collateral, (d) transferring Collateral to the
Administrative Agent's possession (if a security interest in such Collateral can
be perfected and free from an adverse claim only by possession; it being
understood that stock of Immaterial Subsidiaries is not required to be delivered
hereunder), (e) filing financing statements as consignor pursuant to Section
9-505 of the UCC (or any other then applicable provision of the UCC) in such
jurisdictions as any Grantor maintains Inventory on consignment, (f) using its
commercially reasonable efforts to obtain waivers of liens from landlords and
mortgagees as required pursuant to the Credit Agreement, (g) using its
commercially reasonable efforts to obtain written acknowledgements from
consignees, warehouse and other bailees of the prior lien of the Administrative
Agent in and to the Collateral and that such third party is holding possession
of the Collateral for the benefit of the Administrative Agent, and (h) assisting
the Administrative Agent in obtaining control under the UCC with respect to any
Collateral consisting of Deposit Accounts (other than De Minimis Accounts),
Investment Property (subject to the limitations set forth in the Credit
Agreement with respect to Equity Interests in Foreign Subsidiaries),
Letter-of-Credit Rights and Electronic Chattel Paper. Eac




--------------------------------------------------------------------------------




h Grantor also hereby authorizes the Administrative Agent, to the extent not
prohibited by applicable law, to file any such financing statement, amendment or
continuation statement (including consignment filings) without the signatures of
such Grantor. If any amount in excess of $1,000,000 individually or $5,000,000
in the aggregate payable under or in connection with any of the Collateral is or
shall become evidenced by any Instrument, such Instrument, other than checks and
notes received in the ordinary course of any Grantor's business, shall be duly
endorsed in a manner reasonably satisfactory to the Administrative Agent and
delivered to the Administrative Agent contemporaneously with delivery of the
next Compliance Certificate required by Section 5.01(a)(iii) of the Credit
Agreement.


5.02Maintenance of Records. Each Grantor shall keep and maintain at such
Grantor's own cost and expense reasonably satisfactory and complete records of
the Collateral. If requested by the Administrative Agent, all Chattel Paper
shall be marked with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of Wells Fargo
Bank, National Association, as Administrative Agent, created by that certain
Amended and Restated Security Agreement, dated as of August 19, 2013, in favor
of Wells Fargo Bank, National Association, as Administrative Agent, as the same
may thereafter from time to time be amended, modified, supplemented or
restated.”


5.03Indemnification. In any suit, proceeding or action brought by or against the
Administrative Agent or any Lender relating to any Collateral, including,
without limitation, any Account, Chattel Paper, Contract, General Intangible,
Instrument or Document for any sum owing thereunder, or to enforce any provision
of any Account, Chattel Paper, Contract, General Intangible, Instrument or
Document, each Grantor shall jointly and severally indemnify and keep the
Administrative Agent harmless from and against all expense, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the obligor thereunder arising out of a breach by any
Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from any Grantor, except to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have been caused
by the gross negligence or willful misconduct of the Administrative Agent or a
breach by the Administrative Agent or any Lender of its obligations under the
Credit Documents, and all such obligations of the Grantors shall be and remain
enforceable against and only against the Grantors and shall not be enforceable
against the Administrative Agent.


5.04Limitation on Liens on Collateral. No Grantor shall create, permit or suffer
to exist, and shall defend the Collateral against and take such other action as
is necessary to remove, any lien on the Collateral, except the Permitted Liens.
Each Grantor shall, jointly and severally, further defend the right, title and
interest of the Administrative Agent in and to any of any Grantor's rights under
the Chattel Paper, Contracts, Documents, General Intangibles, Instruments and
Investment Property and to the Equipment and Inventory and in and to the
Proceeds thereof against the claims and demands of all Persons whomsoever, in
each case to the extent constituting Collateral hereunder.


5.05Limitations on Modifications of Accounts, Etc. Upon the occurrence and
during the continuation of any Event of Default, no Grantor shall, without the
Administrative Agent's prior written consent, grant any extension of the time of
payment of any of the Accounts, Chattel Paper, Instruments or amounts due under
any Contract or Document, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
trade discounts, extensions, settlements, other accommodations and rebates
granted in the ordinary course of such Grantor's business.


5.06Maintenance of Insurance. Each Grantor shall maintain such insurance
policies with such coverage provisions as required by Section 5.01(d) of the
Credit Agreement.


5.07Limitations on Disposition. No Grantor shall sell, lease, convey, transfer
or otherwise dispose of any of the Collateral except as permitted by Section
5.02(c) of the Credit Agreement.


5.08Further Identification of Collateral. Each Grantor shall, if so requested by
the Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent shall reasonably request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.


5.09Reserved.


5.10    Right of Inspection and Audit. Each Grantor shall permit the
Administrative Agent such rights of inspection and audit as provided in the
Credit Agreement.




--------------------------------------------------------------------------------






5.11Continuous Perfection. No Grantor shall change its name in any manner unless
such Grantor shall have given the Administrative Agent at least ten (10) days'
prior written notice thereof and shall have taken all action (or made
arrangements to take such action substantially simultaneously with such change
if it is impossible to take such action in advance) necessary or reasonably
requested by the Administrative Agent to amend such financing statement or
continuation statement so that it is not seriously misleading.


5.12Authorizations with Respect to Financing Statements, etc. Each Grantor
hereby irrevocably authorizes the Administrative Agent at any time and from time
to time to file in any filing office in any UCC jurisdiction any initial
financing statements and amendments thereto that (i) indicate the Collateral (A)
as “all assets” of such Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, or (B) as being of an equal or
lesser scope or with greater detail, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (B) in the case of a financing
statement filed as a fixture filing or indicating any Collateral as as-extracted
collateral or timber to be cut, a sufficient description of the real property to
which such Collateral relates. Each Grantor agrees to promptly furnish any such
information that the Administrative Agent may reasonably request. Each Grantor
also ratifies its authorization for the Administrative Agent to have filed in
any UCC jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.


5.13Terminations and Amendments Not Authorized. Each Grantor acknowledges that
it is not authorized to file any amendment or termination statement with respect
to any financing statement relating to any security interest granted hereunder
without the prior written consent of the Administrative Agent and agrees that it
will not do so without the prior written consent of the Administrative Agent,
subject to such Grantor's rights under Section 9-509(d)(2) of the UCC.


5.14Pledged Collateral.


(a)    Each Grantor shall deliver to the Administrative Agent, all certificates
or Instruments representing or evidencing any Pledged Collateral, whether now
existing or hereafter acquired, in suitable form for transfer by delivery or, as
applicable, accompanied by such Grantor's endorsement, where necessary, or duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent; provided that
Grantors shall not be required to deliver the capital stock of Immaterial
Subsidiaries or Foreign Subsidiaries not required to be delivered pursuant to
Section 5.01(i) of the Credit Agreement. The Administrative Agent shall have the
right, during the continuation of an Event of Default, in its sole discretion,
with notice to the applicable Grantor, to transfer to or to register in its name
or in the name of its nominees any or all of the Pledged Collateral. The
Administrative Agent shall have the right, during the continuation of an Event
of Default, to exchange certificates or instruments representing or evidencing
any of the Pledged Collateral for certificates or instruments of smaller or
larger denominations.
(b)    Except as provided in Section 7, each Grantor shall be entitled to
receive all cash dividends and cash distributions paid in respect of the Pledged
Collateral to the extent permitted to be paid by the Credit Agreement with
respect to the Pledged Collateral.
(c)    Except as provided in Section 7 and until receipt of the written notice
referred to in Section 7(a)(iii), such Grantor will be entitled to exercise all
voting, consent and corporate rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Security
Agreement, any other Credit Document.
(d)    Except as permitted under the Credit Agreement, no Grantor shall grant
control over any Investment Property to any Person other than the Administrative
Agent.
(e)    In the case of each Grantor which is an issuer of Pledged Collateral,
such Grantor agrees to be bound by the terms of this Security Agreement relating
to the Pledged Collateral issued by it and will comply with such terms insofar
as such terms are applicable to it and consents to such pledge of such Pledged
Collateral. In the case of each Grantor which is a partner in a partnership,
such Grantor hereby consents to the extent required by the applicable
partnership agreement to the pledge by each other Grantor, pursuant to the terms
hereof, of the pledged partnership interests in such partnership and to the
transfer of such pledged partnership interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted partner in such partnership with all the rights, powers and
duties of a general partner or a limited partner, as the case may be. In the
case of each Grantor which is a member of a limited liability company, such
Grantor




--------------------------------------------------------------------------------




hereby consents to the extent required by the applicable limited liability
company agreement to the pledge by each other Grantor, pursuant to the terms
hereof, of the pledged limited liability company interests in such limited
liability company and to the transfer of such pledged limited liability company
interests to the Administrative Agent or its nominee and to the substitution of
the Administrative Agent or its nominee as a substituted member of the limited
liability company with all the rights, powers and duties of a member of the
limited liability company in question.
Section 6.The Administrative Agent's Appointment as Attorney-in-Fact.


(a)Subject to Section 6(b) below, each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent, and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, from time to time at the
Administrative Agent's discretion, for the purpose of carrying out the terms of
this Security Agreement, to take any and all appropriate action and to execute
and deliver any and all documents and instruments which may be necessary or
reasonably desirable to accomplish the purposes of this Security Agreement and,
without limiting the generality of the foregoing, hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor to do the following:


(i)to ask, demand, collect, receive and give acquittances and receipts for any
and all monies due or to become due under any Collateral and, in the name of
such Grantor or in its own name to take possession of, endorse and collect any
checks, drafts, notes, acceptances or other Instruments for the payment of
monies due under any Collateral and to file any claim or to take or commence any
other action or proceeding in any court of law or equity or otherwise reasonably
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such monies due under any Collateral whenever payable;


(ii)to pay or discharge any liens, including, without limitation, any tax lien,
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Security Agreement and to pay
all or any part of the premiums therefor and the costs thereof, which actions
shall be for the benefit of the Administrative Agent and not any Grantor; and


(iii)to (1) direct any person liable for any payment under or in respect of any
of the Collateral to make payment of any and all monies due or to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct, (2) receive payment of any and all monies, claims and other
amounts due or to become due at any time arising out of or in respect of any
Collateral, (3) sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against Grantors, assignments,
verifications and notices in connection with Accounts and other Instruments and
Documents constituting or relating to the Collateral, (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral, (5) defend any suit, action or
proceeding brought against any Grantor with respect to any Collateral,
(6) settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (7) sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and to do, at the Administrative Agent's option and
the Grantors' expense, at any time, or from time to time, all acts and things
which the Administrative Agent may reasonably deem necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent's security
interest therein in order to effect the intent of this Security Agreement, all
as fully and effectively as Grantors might do.


(b)The Administrative Agent agrees that, except upon the occurrence and during
the continuation of an Event of Default, it shall not exercise the power of
attorney or any rights granted to the Administrative Agent pursuant to this
Section 6. Each Grantor hereby ratifies, to the extent not prohibited by
applicable law, all that said attorney shall lawfully do or cause to be done by
virtue hereof. The power of attorney granted pursuant to this Section 6 is a
power coupled with an interest and shall be irrevocable until the Secured
Obligations are paid in full (other than contingent indemnity obligations for
which no claim has been made that by their own terms survive termination of the
Credit Agreement).


(c)The powers conferred on the Administrative Agent hereunder are solely to
protect the Administrative Agent's interests in the Collateral and shall not
impose any duty upon the Administrative Agent to exercise any such powers. Other
than the exercise of reasonable care in the custody and preservation of the
Collateral while being held by the Administrative Agent hereunder and to account
for all proceeds thereof, the Administrative Agent shall have no duty as to any
Collateral, including any responsibility for (a) taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral or (b) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Investment Property, whether or not the Administrative Agent has or is deemed to
have knowledge




--------------------------------------------------------------------------------




of such matters. Without limiting the generality of the preceding sentence, the
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property or if it takes such action as any
Grantor reasonably requests in writing at times other than upon the occurrence
and during the continuance of any Event of Default; provided, however, that
failure of the Administrative Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care. The
Administrative Agent shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees, agents or representatives shall be
responsible to the Grantors for any act or failure to act, except for its own
gross negligence or willful misconduct as determined by a final, non-appealable
judgment of a court of competent jurisdiction.


(d)Each Grantor authorizes the Administrative Agent, at any time and from time
to time upon the occurrence and during the continuation of any Event of Default
and after or concurrently with the giving of notice of its intent to exercise
its rights under this Section 6(d), to (i) communicate in its own name with any
party to any Contract with regard to the assignment of the right, title and
interest of any Grantor in and under the Contracts hereunder and other matters
relating thereto and (ii) execute, in connection with the sale of Collateral
provided for in Section 7, below, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.


(e)If any Grantor fails to perform or comply with any of its agreements
contained herein and the Administrative Agent, as provided for by the terms of
this Security Agreement, shall perform or comply, or otherwise cause performance
or compliance, with such agreement, the expenses, including attorneys' fees and
costs, of the Administrative Agent incurred in connection with such performance
or compliance, shall be payable by the Grantors to the Administrative Agent
within ten (10) Business Days of demand and shall constitute Secured Obligations
secured hereby.


Section 7.Rights and Remedies Upon Default.


(a)If any Event of Default shall occur and be continuing, the Administrative
Agent may exercise, in addition to all other rights and remedies granted to it
under this Security Agreement, the Credit Agreement, the other Credit Documents
and under any other instrument or agreement securing, evidencing or relating to
the Secured Obligations, all rights and remedies of a secured party under
applicable law, including, without limitation, the UCC. Without limiting the
generality of the foregoing, each Grantor expressly agrees that in any such
event the Administrative Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon the Grantors or any other person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent not prohibited by the UCC and other applicable
law), shall have the right to collect the Proceeds from all Collateral
(including, without limitation, dividends or distributions on Pledged
Collateral) and may to the extent permitted by applicable law (i) reclaim, take
possession, recover, store, maintain, finish, repair, prepare for sale or lease,
ship, advertise for sale or lease and sell or lease (in the manner provided for
herein) the Collateral, and in connection with liquidation of the Collateral and
collection of the accounts receivable pledged as Collateral, use any trademark,
trade name, trade style, copyright, or process used or owned by any Grantor;
(ii) forthwith collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and may forthwith sell, lease, assign, give an option or
options to purchase or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker's board or at any of the
Administrative Agent's offices or elsewhere on such commercially reasonable
terms and in such commercially reasonable manner as the Administrative Agent may
determine, for cash or on credit or for future delivery without assumption of
any credit risk and (iii) after or concurrently with the giving of written
notice to the Borrower of its intent to exercise its rights under this
Section 7(a), exercise (A) all voting, consent, corporate and other rights
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to the
Pledged Collateral as if it were the absolute owner thereof (including the right
to exchange at its discretion any and all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any issuer of securities pledged hereunder,
the right to deposit and deliver any and all of the Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. Each Grantor authorizes the Administrative Agent, on the
terms set forth in this Section 7, after the occurrence and during the
continuation of any Event of Default, to enter the premises where the Collateral
is located, to take possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any encumbrance, charge, or lien which, in the
opinion of the Administrative Agent, appears to be prior or superior to its
security interest. The Administrative Agent shall have the right upon any such
public sale or sales, and, to the extent not prohibited by applicable law, upon
any such private sale or sales, to purchase the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption each Grantor hereby releases. The Administrative Agent may sell the
Collateral without giving any warranties as to




--------------------------------------------------------------------------------




the Collateral and may specifically disclaim any warranties of title, which
procedures shall not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. Each Grantor further agrees, at
the Administrative Agent's request after the occurrence and during the
continuation of any Event of Default, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at any Grantor's premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale as provided in Section
7(g), below, and Grantors shall remain liable for any deficiency remaining
unpaid after such application, and only after so paying over such net proceeds
and after the payment by the Administrative Agent of any other amount required
by any provision of law, including Section 9-608(a)(1)(C) of the UCC (or any
other then applicable provision of the UCC), need the Administrative Agent
account for the surplus, if any, to the Grantors. To the maximum extent not
prohibited by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent arising out of the repossession,
retention or sale of the Collateral except such as are determined by a final,
non-appealable judgment of a court of competent jurisdiction to arise out of the
gross negligence or willful misconduct of the Administrative Agent. Each Grantor
agrees that the Administrative Agent need not give more than ten (10) days'
prior written notice (which notification shall be deemed given in accordance
with the Credit Agreement) of the time and place of any public sale or of the
time after which a private sale may take place and that such notice is
reasonable notification of such matters. Grantors shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which the Administrative Agent and the
Lenders are entitled, and Grantors shall also be liable for the attorneys' fees
or costs of any attorneys employed by the Administrative Agent to collect such
deficiency.


(b)As to any Collateral constituting Pledged Equity, if, at any time when the
Administrative Agent shall determine to exercise its right to sell the whole or
any part of such Collateral hereunder after the occurrence and during the
continuation of any Event of Default, such Collateral or the part thereof to be
sold shall not, for any reason whatsoever, be effectively registered under
Securities Act of 1933, as amended (as so amended the “Act”), the Administrative
Agent may, in its discretion (subject only to applicable requirements of law),
sell such Collateral or part thereof by private sale in such manner and under
such circumstances as the Administrative Agent may deem necessary or advisable,
but subject to the other requirements of this Section 7(b), and shall not be
required to effect such registration or cause the same to be effected. Without
limiting the generality of the foregoing, in any such event the Administrative
Agent may, in its sole discretion, (i) in accordance with applicable securities
laws, proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Collateral or part thereof could
be or shall have been filed under the Act; (ii) approach and negotiate with a
single possible purchaser to effect such sale; and (iii) restrict such sale to a
purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Collateral or part thereof. In addition to a private sale as provided above
in this Section 7(b), if any of such Collateral shall not be freely
distributable to the public without registration under the Act at the time of
any proposed sale hereunder, then the Administrative Agent shall not be required
to effect such registration or cause the same to be effected but may, in its
sole discretion (subject only to applicable requirements of law), require that
any sale hereunder (including a sale at auction) be conducted subject to such
restrictions as the Administrative Agent may, in its sole discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the Bankruptcy Code and other
laws affecting the enforcement of creditors' rights and the Act and all
applicable state securities laws. In order to permit the Administrative Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all such proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, each Grantor hereby
grants to the Administrative Agent an irrevocable proxy to vote all or any part
of the Pledged Collateral and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall terminate upon the earlier of the payment in full of the
Secured Obligations (other than contingent indemnity obligations for which no
claim has been made that by their own terms survive termination of the Credit
Agreement) or the cure of the Event of Default. Each Grantor acknowledges and
agrees that the irrevocable proxy granted to the Administrative Agent by such
Grantor pursuant to the preceding sentence with respect to the Pledged
Collateral held by such Grantor is coupled with an interest and shall be
exercisable by the Administrative Agent during each period of time that an Event
of Default has occurred and is continuing, regardless of the length of any such
period of time. During the occurrence and continuation of any Event of Default,
each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Security Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
such issuer shall be fully protected in so complying and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Collateral directly to the Administrative Agent.




--------------------------------------------------------------------------------






(c)Each Grantor agrees that in any sale of any of such Collateral, whether at a
foreclosure sale or otherwise, the Administrative Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications and restrict such prospective bidders and
purchasers to persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and each Grantor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Administrative Agent be liable nor accountable to any Grantor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.


(d)Each Grantor also agrees to pay all fees, costs and expenses of the
Administrative Agent, including, without limitation, attorneys' fees and costs,
incurred in connection with the enforcement of any of its rights and remedies
hereunder.


(e)Each Grantor hereby waives presentment, demand, protest or any notice (to the
maximum extent not prohibited by applicable law) of any kind in connection with
this Security Agreement or any Collateral.


(f)Each Grantor agrees that a breach of any covenants contained in this Section
7 will cause irreparable injury to the Administrative Agent, that in such event
the Administrative Agent and would have no adequate remedy at law in respect of
such breach and, as a consequence, agrees that in such event each and every
covenant contained in this Section 7 shall be specifically enforceable against
the Grantors, and each Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that the Secured Obligations are not then due and payable.


(g)The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be distributed by the Administrative Agent as set
forth in the Credit Agreement.


Section 8.Reserved.


Section 9.Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor's property and assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned. This Section 9 shall survive the termination of
this Security Agreement.


Section 10.Miscellaneous.


10.01Notices. Except as otherwise specified herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Grantors
(care of the Borrower) or the Administrative Agent under this Security Agreement
shall be given as provided in Section 8.01 of the Credit Agreement.


10.02Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.


10.03Headings. The section headings and captions appearing in this Security
Agreement are included solely for convenience of reference and are not intended
to affect the interpretation of any provision of this Security Agreement.




--------------------------------------------------------------------------------




10.04No Waiver; Cumulative Remedies.


a.The Administrative Agent shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder or under the
Credit Agreement or the other Credit Documents, nor shall any single or partial
exercise of any right or remedy hereunder or thereunder on any one or more
occasions preclude the further exercise thereof or the exercise of any other
right or remedy under any of the Credit Documents.


b.The rights and remedies hereunder provided or provided under the Credit
Agreement or the other Credit Documents are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law or by any of the other Credit Documents.


10.05Time is of the Essence. Time is of the essence for the performance of each
of the terms and provisions of this Security Agreement.


10.06Termination of this Security Agreement. This Security Agreement shall
terminate upon the full, complete and final payment of the Secured Obligations
(other than contingent indemnity obligations for which no claim has been made
that by their own terms survive termination of the Credit Agreement) and the
termination of the Revolving Loan Commitments under the Credit Agreement. Upon
(i) any sale, transfer or other disposition permitted by the Credit Documents or
(ii) the effectiveness of any written consent to the release of the security
interest in any Collateral pursuant to Section 8.04 of the Credit Agreement, the
security interest in such Collateral shall be automatically released. In
addition, if any of the equity interests in any Grantor is sold, transferred or
otherwise disposed of pursuant to a transaction permitted by the Credit
Documents and, immediately after giving effect thereto, such Grantor shall no
longer be a Subsidiary, then the Administrative Agent shall, at the expense of
the Grantors, execute a release regarding such Grantor's obligations under this
Security Agreement and the Collateral held by such Subsidiary. In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall execute and deliver to the applicable Grantor, at Grantors' cost and
expense, all Uniform Commercial Code termination statements, release statements
and such other documents as such Grantor may reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Article shall be without recourse to or warranty by the Administrative Agent or
any other secured party.


10.07Successors and Assigns. This Security Agreement and all obligations of the
Grantors hereunder shall be binding upon the successors and assigns of the
Grantors, and shall, together with the rights and remedies of the Administrative
Agent hereunder, inure to the benefit of the Administrative Agent, the Lenders,
each Affiliate of a Lender party to a Lender Rate Contract or providing Lender
Bank Products and their respective successors and assigns; except that no
Grantor may assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender.
Any assignment or transfer in violation of the foregoing shall be null and void.
The Lenders and the Administrative Agent may disclose this Security Agreement as
provided in the Credit Agreement.


10.08Further Indemnification. Each Grantor, jointly and severally, agrees to
pay, and to save the Administrative Agent harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all excise,
sales or other similar taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Security Agreement.


10.09Amendments, Etc. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Security Agreement, no approval
or consent thereunder, and no consent to any departure by any Grantor therefrom,
may in any event be effective unless in writing signed by the Administrative
Agent with the written approval of the Required Lenders, and then only in the
specific instance and for the specific purpose given and any such amendment,
modification, supplement, extension, termination or waiver shall be binding upon
the Administrative Agent, each holder of Secured Obligations and the Grantors;
and, without the approval in writing of all the Lenders, no amendment,
modification, supplement, termination, waiver or consent may be effective as to
the matters set forth in the Credit Agreement, including, without limitation,
the release of any Grantor.


10.10    Entire Agreement. This SECURITY AGREEMENT representS the COMPLETE AND
FINAL AGREEMENT AMONG THE GRANTORS AND THE ADMINISTRATIVE AGENT AND SUPERSEDES
ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, ON THE SUBJECT MATTER HEREOF AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR subsequent oral
agreements of SUCH parties. There are no unwritten oral agreements BETWEEN OR
AMONG THE GRANTORS, THE administrative agent AND THE LENDERS.


10.11Governing Law. This Security Agreement shall be governed by, construed and
enforced in accordance with, the internal law of the State of New York without
reference to conflicts of law rules other than Section 5-1401 of the Genera




--------------------------------------------------------------------------------




l Obligations Law of the State of New York except that matters concerning the
validity and perfection of a security interest shall be governed by the conflict
of law rules set forth in the UCC. Each Grantor hereby consents to the
application of New York civil law to the construction, interpretation and
enforcement of this Security Agreement, and to the application of New York civil
law to the procedural aspects of any suit, action or proceeding relating
thereto, including, but not limited to, legal process, execution of judgments
and other legal remedies.


10.12Counterparts. This Security Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by facsimile, “PDF” or similar electronic format of an executed
counterpart of this Security Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.


10.13No Continuing Liability. Notwithstanding any provision of this Security
Agreement or any other Credit Document or any exercise by the Administrative
Agent of any of its rights hereunder or thereunder (including, without
limitation, any right to collect or enforce any Collateral), neither the
Administrative Agent nor any Lender shall assume or be considered to have
assumed any liability to perform such obligations and duties or to enforce any
of the Grantors' rights in connection with the Collateral.


10.14Additional Grantors. If, pursuant to the terms and conditions of the Credit
Agreement, the Borrower shall be required to cause any Domestic Subsidiary
(other than any Immaterial Subsidiary or Excluded Subsidiary) that is not a
Grantor to become a Grantor hereunder, such Subsidiary shall execute and deliver
to the Administrative Agent a Joinder Agreement in the form of Annex I and shall
thereafter for all purposes be a party hereto and have the same rights, benefits
and obligations as a Grantor party hereto on the Second Restatement Effective
Date and shall be deemed to have pledged and granted to the Administrative Agent
for itself and for the pro rata benefit of the Lenders and any Affiliate of a
Lender party to a Lender Rate Contract or providing Lender Bank Products the
security interest described in such Joinder Agreement and Section 2 hereof.


10.15Additional Provisions. The Borrower hereby acknowledges and agrees that the
jury trial waiver, consent to jurisdiction and other provisions in Sections 8.09
and 8.12 of the Credit Agreement apply to this Security Agreement as to the
Borrower and are incorporated herein as though set forth in full. Each Grantor
that is a Guarantor hereby acknowledges and agrees that the jury trial waiver,
consent to jurisdiction and other provisions in Sections 4.12 and 4.13 of the
Guaranty apply to this Security Agreement as to the Guarantors and are
incorporated herein as though set forth in full.




[This Space Intentionally Left Blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantors and the Administrative Agent have caused this
Security Agreement to be executed as of the day and year first above written.


VALUECLICK, INC.,
a Delaware corporation


By:     
Name:
Title:


VALUECLICK BRANDS, INC.,
a California corporation


By:     
Name:
Title:


MEDIAPLEX, INC.
a Delaware corporation


By:     
Name:
Title:


COMMISSION JUNCTION, INC.
a Delaware corporation


By:     
Name:
Title:










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:     
Name:     
Title:     
 




